UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7837



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


REGINALD MARLIN ISMEL, a/k/a New York Junior,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-94-8; CA-99-924-7)


Submitted:   October 6, 2004                 Decided:   October 28, 2004


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald Marlin Ismel, Appellant Pro Se.   Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            In 1994, Reginald Marlin Ismel was sentenced to two

concurrent terms of life imprisonment without parole for his part

in a drug conspiracy and the related murder of Anthony Jones.                In

1998, this court affirmed Ismel’s conviction. Ismel filed a motion

to set aside his conviction in the district court, pursuant to 28

U.S.C. § 2255 (2000).      The district court granted the Government’s

motion for summary judgment and denied Ismel’s § 2255 motion.

However, upon reconsideration, the court granted Ismel’s request

for a certificate of appealability on his claim that his trial

counsel was ineffective for failing to object to the admission of

co-conspirator testimony detailing Ismel’s confession to having

Jones killed.      It is this claim that is now before this court.*

            To establish a violation of the Sixth Amendment due to

ineffective assistance of counsel, Ismel must demonstrate that (1)

counsel’s    representation    fell   below     an    objective   standard   of

reasonableness; and (2) there is a reasonable probability that but

for counsel’s unprofessional errors, the result would have been

different.       See Strickland v. Washington, 466 U.S. 668, 688, 694

(1984).      Assuming, as the district court did, that counsel’s

failure     to    object   fell   below    an        objective    standard   of

reasonableness, we agree with the district court that Ismel has not



     *
      On May 14, 2004, we denied Ismel’s motion to expand the
certificate of appealability.

                                   - 2 -
demonstrated that but for counsel’s actions, the result would have

been different.    Strickland, 466 U.S. at 694.    Accordingly, we

affirm the denial of Ismel’s § 2255 motion on the reasoning of the

district court.   United States v. Ismel, Nos. CR-94-8; CA-99-924-7

(W.D. Va. June 10, 2003).   We deny Ismel’s motion for appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -